The Supreme Court erred by, in effect, granting that branch of the plaintiff former husband’s motion which was to direct the defendant former wife to comply with the terms of visitation concerning the parties’ son contained in an order dated December 7, 2006. The subject child was over the age of 18 by the time of the motion and, thus, was no longer a minor subject to an order directing visitation (see Matter of Weinschneider v Weinschneider, 73 AD3d 1194 [2010]; Matter of Jeffers v Hicks, 67 AD3d 800, 801 [2009]).
The defendant’s remaining contention is without merit. Rivera, J.P, Eng, Roman and Sgroi, JJ., concur.